Citation Nr: 0600345	
Decision Date: 01/06/06    Archive Date: 01/19/06	

DOCKET NO.  04-43 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney











INTRODUCTION

The veteran served on active military duty from February 2003 
to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  Specifically, in that decision, the RO 
determined that evidence establishing entitlement to service 
connection for a low back disability had not been received.  
After receiving notification of the October 2004 decision, 
the veteran, through his attorney, perfected a timely appeal 
with respect to the denial of that claim.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  The veteran did not exhibit chronic disability of the low 
back in service, and a chronic low back disability is not 
otherwise associated with his active duty.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.159(d) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) what the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claimant 
in accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA has satisfied its duty to notify by 
means of a July 2004 letter and subsequent Statement of the 
Case issued in November 2004, and a Supplemental Statement of 
the Case issued in April 2005.  The letters informed the 
veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The letters also asked the veteran to tell VA 
about any additional information or evidence he wanted VA to 
try to get for him; to tell VA about any other evidence or 
information that he thought would support his claim; and to 
send any additional information or evidence he had.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also, Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  This requirement was complied with in the 
present case, where the VCAA notification letter was 
furnished to the veteran in July 2004, prior to the initial 
denial of the service connection claim on appeal in October 
2004.  

Here, the Board finds that the appellant has been provided 
with proper notice and process.  As noted above, the notices 
provided to the veteran are in compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been provided ample opportunity to submit 
evidence and argument in support of his claims, to respond to 
notices, and to otherwise participate effectively in the 
processing of his claims.  The purpose of the notice 
requirement has been satisfied.  



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant has been afforded a VA 
examination in connection with the current appeal.  His 
service medical records have been obtained and he has not 
provided any releases for the procurement of other private 
medical records.  The available evidence is adequate for 
purposes of deciding the current appeal, and no further 
development action is warranted.  

Analysis Of Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

The veteran asserts that he injured his low back while 
performing lifting duties 3 to 4 weeks prior to his discharge 
from service, and that he was treated at an Air Force 
hospital for such injury.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  Service medical 
records are entirely negative for notation of complaints or 
treatment of low back disability.  Although the veteran has 
indicated that he was hospitalized for treatment of low back 
disability, VA has been unable to secure any additional 
records documenting that fact.  In fact, at separation, no 
pertinent disability was noted, and the veteran denied any 
significant trauma.  

The veteran underwent a VA orthopedic evaluation in 
August 2004.  At that time he reported a history of a low 
back lifting type injury 3 to 4 weeks prior to his discharge 
from service.  He indicated that his low back is symptomatic 
on a weekly basis but that it did not force him to miss any 
work.  There were no significant findings noted and X-rays of 
the lumbosacral spine were normal.  A diagnostic impression 
of mechanical low back strain was recorded, but the examiner 
did not specifically associate this condition with the 
veteran's service.  

Clearly, the claims folder contains no competent evidence 
supporting a finding of the existence of a chronic low back 
disability during the veteran's service.  Further, the claims 
folder contains no competent evidence that the veteran's 
mechanical low back strain is associated with his service.  
As the Board has noted, service medical records are negative 
for complaints of, or treatment for, a low back disability.  
Also, the veteran has admitted to not receiving post-service 
low back treatment.  

The essential fact remains that the veteran's mechanical low 
back strain has not been attributed to his active service.  
Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The claim of entitlement to service connection for low back 
disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


